findings if they are supported by substantial evidence and not clearly
                wrong but review the court's application of the law to those facts de novo.
                Lacier v. Warden, 121 Nev. 682, 686, 120 P.3d 1164, 1166 (2005). Here,
                the district court conducted an evidentiary hearing and heard testimony
                from one of Smith's trial counsel Smith did not testify at the evidentiary
                hearing and he did not call his appellate counsel to testify. The district
                court found that counsel "made a reasonable tactical decision not to object
                to what [Smith] now alleges was the State's reference to [his] decision not
                to testify," and determined that counsel was not ineffective.               See
                Strickland v. Washington, 466 U.S. 668, 687-88, 694 (1984); Kirksey v.
                State, 112 Nev. 980, 987, 923 P.2d 1102, 1107 (1996); see also Cullen v.
                Pinholster, 563 U.S. „ 131 S. Ct. 1388, 1408 (2011) ("Surmounting
                Strickland's high bar is never an easy task." (quotation marks omitted)
                (alteration omitted)). The district court also determined that appellate
                counsel was not ineffective.     See Kirksey, 112 Nev. at 998, 923 P.2d at
                1113-14. We conclude that the district court's findings are supported by
                substantial evidence, see Riley v. State, 110 Nev. 638, 647, 878 P.2d 272,
                278 (1994), and the district court did not err by rejecting Smith's
                ineffective-assistance claims. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                          I Act,t     e.€0.42\     '   J.
                                        Hardesty


                                          , J.                                       , J.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. Jerome T. Tao, District Judge
                     Brent D. Percival
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A